department of the treasury internal_revenue_service washington d c oct tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer b ira c amount d account h amount f amount e amount g financial_institution i this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date date and dear date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from annuity ira c totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to a misunderstanding with financial_institution i which led to amount d being placed in a non-ira account during taxpayer a’s spouse taxpayer b maintained annuity ira c with financial_institution i taxpayer a was the beneficiary of ira c taxpayer b died on july we taxpayer a had several discussions with service representatives of financial_institution i regarding her options as beneficiary of ira c taxpayer a was in poor health and was concerned about future medical_expenses taxpayer a represents that financial_institution i indicated that they would take care of everything it was recommended that taxpayer a transfer ira c to account h taxpayer a represents that she did not understand her rollover options but relied on the expertise of financial_institution i a direct transfer was completed on june of amount d from ira c to account h later during taxpayer a withdrew amount e from account h to pay medical_expenses during the if tax_year taxpayer a withdrew amount f from account h to be used for medical and other personal expenses in carly during tax preparation taxpayer a was informed that account h was a non-ira account based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount g amount d - amounts e and f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - sec_408 of the code defines and provides the rules applicable to ira_rollovers the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by a miscommunication with service representatives of financial_institution i and taxpayer a’s reliance on their expertise therefore pursuant to code sec_408 d the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g from ira c the taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount g into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount g will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact se t ep ra t1 1d ot sincerely yours o mlor- miler2 manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
